DETAILED ACTION
	This non-final office action is in response to Applicant’s submission filed October 25, 2019.  Currently Claims 1-20 are pending.  Claims 1, 8, and 15 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Software Project Release Scheduling for a Prioritized Set of Backlogged Software Projects Utilizing a Trained Machine Learning Model.


2019 Subject Matter Eligibility Guidance
On January 7th the United States Patent and Trademark Office announced guidance for the application of 35 U.S.C. 112 to computer implemented inventions.  The USPTO’s 2019 Guidance for Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112 provides cautionary warnings to patent applicants who describe and claim computer-implemented inventions in only broad, general terms. This new guidance is intended to address the “problem with broad functional claiming without adequate structural support in the specification” and address “when a claim is purely functional in nature rather than reciting with any specificity how the claimed function is achieved.”
Of particular note to the instant application are at least the following statements within the 2019 guidance:
Even if a claim is not construed as a means-plus function limitation under 35 U.S.C. § 112(f), computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. § 112(a). As explained in further detail below, a specification must describe the claimed invention in sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claimed invention as of the application filing date. Additionally, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. (Page 15)
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 
In order to satisfy the written description requirement set forth in 35 U.S.C. § 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. (Page 17)
When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary (5th ed., 2002). Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340 (internal citation omitted).  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. § 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I. (Page 19)
The Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See Trs. of Bos. Univ., 896 F.3d at 1364 (Page 21)
The announcement of the new guidance as well as details of the 2019 Revised Patent Subject Matter Eligibility Guidance can be found here https://www.uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding independent claims 1, 8 and 15, the claims recite “generate a project release plan according to the release information, wherein the project release plan includes a release schedule for the project and an allocation of resources for the new project” (Claims 1 and 15) the release information being determined through the use of a trained machine learning model, and “process using the trained machine learning model and the priority information, the project backlog and the resource data to determine release information for the plurality of projects wherein the release information includes a release schedule for the plurality of projects” (Claim 8) wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at 
Specification Paragraph 43 (see below, emphasis added) discusses that a desired feature of the project management platform is to generate a project release schedule from ‘release information’ however this paragraph and associated Figures 1A-1C fail to disclose a specific method, technique, approach, algorithm, detailed working example of the like for actually generating, automatically by a computer, a project release schedule based on release information as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
[0043]As further shown in Fig. 1C, and by reference number 160, the project management platform performs an action according to a release schedule of the release information. The project management platform may perform the action according to a determined complexity of the new project, a determined size of the new project, a determined release schedule for the new project, and/or the like. For example, the project management platform may be configured to determine and/or generate a project release plan according to the release information. The project release plan may indicate the release schedule. Additionally, or alternatively, the project release plan may include an iteration velocity (e.g., a speed at which new project or a task of the project is to be completed or can be completed), a quantity of iterations associated with the new project (and/or tasks of the new project), a start date and/or an end date of the project release, and/or the like.
While Paragraph 43 discloses a plurality of potential data that may be included in a project release plan this paragraph like the remainder of Applicant’s disclosure fails to disclose HOW to actually determine any of the plurality of data, e.g. iteration velocity, resource allocation, quantity of iterations, 
Similarly specification Paragraph 44 merely describes the purpose of a project release plan (e.g. indicate whether a requested release schedule can be satisfied) without any disclosure even remotely related to HOW the system (project management platform) actually generates a project release plan (e.g. HOW to determine if a requested release schedule can be satisfied).
Specification Paragraph 45 merely discloses that a project release plan may include resource allocation data without any discussion on how the resource allocation data is actually determined or generated, much alone how to program a computer to automatically determine the resource allocation for a new project based on a machine learning model trained utilizing historical project data.
Specification Paragraph 46 discloses at a very high level of generality that a project release plan may include any of a plurality of project related information such as indicate timing, resource allocation, duration of resource use, etc....  This paragraph, like the remainder of Applicant’s disclosure, fails to disclose a specific method for actually generating a project release schedule containing any of the disclosed project data.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Specification Paragraphs 50 and 58 (see below, emphasis added) disclose that the project management platform OR the machine learning model may generate a project release plan including a plurality of project information, however the paragraph fails to disclose HOW to actually generate a project release plan as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
[0050]  In this way, the project management platform may generate a project release plan
for a new project that may indicate start/end date of a release, timing of a project release (e.g.,
and/or a velocity of developing a new project or performing a release), iteration information

revising and/or finalizing the project), and/or the like.

[0058]  In this way, the machine learning model may be configured to determine and/or
estimate a complexity and/or size (e.g., according to a scoring model and/or scoring system,
as described herein) to permit the machine learning model to generate a project release plan
for a project of the project description. Furthermore, the project release plan may be
configured and/or determined according to the resource data associated with a particular
entity.
Specification Paragraph 61 discloses that an integration layer of the system generates the project release plan, however this paragraph fails to disclose HOW the integration layer generates the project release plan as claimed.
Specification Paragraph 114 and Figure 8 disclose at a very high level of generality that a project release plan is generated according to release information, however this paragraph like the remainder of Applicant’s disclosure fails to discuss at any level a specific method, technique, approach, detailed working example or the like for actually determine any kind of project release plan, much alone a project release plane including resource allocation and a release schedule as claimed.
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.

Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “generate a project release plan according to the release information, wherein the project release plan includes a release schedule for the project and an allocation of resources for the new project” (Claims 1 and 15) the release information being determined through the use of a trained machine learning model, and “process using the trained machine learning model and the priority information, the project backlog and the resource data to determine release information for the plurality of projects wherein the release information includes a release schedule for the plurality of projects” (Claim 8) as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to “generate a project release plan according to the release information, wherein the project release plan includes a release schedule for the project and an allocation of resources for the new project” or HOW to “process using the trained machine learning model and the priority information, the project backlog and the resource data to determine release information for the plurality of projects wherein the release information includes a release schedule for the plurality of projects” (Claim 8)).
“[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  
It is noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, 

Regarding Claims 5 and 6, dependent claims 5 and 6 also recite generating a project relase plan wherein Applicant’s specification does not provide a sufficient description to show possession of the invention. See detailed discussion above.

Regarding Claim 7, Claim 7 recites “providing to a user device associated with a user information suggesting a determined allocation of resources for the new project” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention. Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “providing to a user device associated with a user information suggesting a determined allocation of resources for the new project” as claimed.
Only Specification Paragraph 95 tangentially mentions suggesting a determined allocation of resources to the new project, however this single sentence in this single paragraph fails to disclose a specific algorithm for HOW to determine what resource allocation to suggest to a user.

Regarding Claim 14, similarly to Claims 1 and 15 claim 14 recites generate a release plan however claim 14 goes further and recites “generate a project release plan for a plurality of projects” (emphasis added) wherein Applicant’s specification does not provide a sufficient description to show possession of the invention. Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “providing to a user device associated with a user information suggesting a determined allocation of resources for the new project” as claimed.
While Specification Paragraph 30 discloses that new project data may be associated with a plurality of projects (e.g. different versions of the same software development project), this paragraph like the remainder of Applicant’s specification fails to disclose a specific algorithm for generating a release plan for a plurality of projects as claimed.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 8 and 15, the claims are directed to the abstract idea of project planning (scheduling). This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, project planning (Judicial Exception – Yes – organizing human activity).  Specifically the claims are directed to tracking retail product demand in a product display, wherein project planning is a fundamental economic practice that falls into the abstract idea subcategories of sales activities and commercial interactions.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “storing”, “receive”, “obtain”, and “use” recite functions of the project planning (e.g. storing demand for each product, receive product sales information, obtain a first set of rules, obtain a second set of rules, etc.) are also directed to an abstract idea that falls into the abstract idea subcategories of sales activities and commercial interactions.  The step of determine when a percentage demand for the first product is in excess of an integer number is also directed to an abstract idea because it is a mathematical concept.  The intended purpose of independent claims 1, 12, and 20 appears to be that a retail store determine whether an expected (human) user action would be expected to overstock or understock a retail display.  Accordingly, the claims recite an abstract idea – fundamental economic practice, Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of training a machine learning model, performing natural language processing, processing the processed new project data…to determine release information for the project and performing an action all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a device, processor, memories, computer readable medium nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of receiving new project data and receiving resource data identifying resource availability are directed to insignificant pre-solution activity 
The claims do not integrate the abstract idea into a practical application.  The generic memory, processor and device are recited at a high level of generality merely performs generic computer functions of receiving and processing data.  The generic processor merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  (Integrated into a Practical Application – No).
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the receiving, storing and obtaining 
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 2-7, 9-14 and 16-20, the claims are directed to the abstract idea of project planning and merely further limit the abstract idea claimed in independent claims 1, 8 and 15.  
Claim 2 further limits the abstract idea by causing resources associated with the resource data to be allocated (a more detailed abstract idea remains an abstract idea).  Claim 3 further limits the abstract idea by providing and presenting release information to a user device (insignificant post solution activity), generating calendar information and retraining the machine learning model (a more detailed abstract idea remains an abstract idea).  Claim 4 further limits the abstract idea comparing the release schedule to a request schedule, determine whether the release schedule satisfies a requirement of the requested release schedule and performing an action (a more detailed abstract idea remains an abstract idea).  Claim 5 further limits the abstract by generating a project release plan when the release schedule satisfies the requirement (a more detailed abstract idea remains an abstract idea). Claim 6 further limits the abstract idea by providing the release schedule to a user device, receiving a users approval and generating a project release plan (a more detailed abstract idea remains an abstract idea).  Claim 7 further limits the abstract idea by retraining the machine learning model based on the approval 
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-20, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available (Figure 8). More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known 
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a device, processor, and memory merely comprise generic computer hardware which is commercially available (Specification:  Lines 25-30, Page 19; Pages 20, 21; Figure 5).  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware (e.g. “general purpose computing platform”, Specification: Line 3, Page 21).   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and 








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033.  The examiner can normally be reached on M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623